                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


TORVA HENDERSON,

       Plaintiff,

     v.                                                  Case No. 20-CV-315

MILWAUKEE MATH AND SCIENCE
ACADEMY, ANTHONY T. KING, and
DOES 1-100,

      Defendants.


          DECISION AND ORDER ON DEFENDANTS’ MOTION TO DISMISS


       Torva Henderson sues her former employer, Milwaukee Math and Science Academy

and her former co-worker Anthony T. King, for sexual harassment/sex discrimination in

violation of Title VII of the Civil Rights Act of 1964 and the Wisconsin Fair Employment

Act (“WFEA”); for retaliation in violation of Title VII; for race discrimination in violation

of Title VII, the WFEA, and 42 U.S.C. § 1981; and for negligent hiring, training, and

supervision under Wisconsin law. The defendants removed this action from state court and

now move to dismiss the complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a claim

upon which relief can be granted. Henderson subsequently filed an untimely amended

complaint. For the reasons stated below, Henderson’s amended complaint is stricken, the

defendants’ motion to dismiss is granted and Henderson’s complaint is dismissed without

prejudice. Henderson will be given an opportunity to request leave to amend her complaint.




           Case 2:20-cv-00315-NJ Filed 04/17/20 Page 1 of 4 Document 14
                                        BACKGROUND

        Henderson, an African American woman, alleges that she was an Assistant

Principal with Milwaukee Math and Science Academy from August 2016 until May 2019.

(Compl. ¶¶ 7, 24, Docket # 1.) During her tenure with Milwaukee Math and Science

Academy, Henderson alleges that she was the subject of constant rumors by staff of

inappropriate sexual activity with co-workers as well as unwanted sexual advances from her

co-worker, defendant King. (Id. ¶¶ 8–13.) Henderson alleges that she reported King’s actions

to the principal, who told her to work things out with King herself. (Id. ¶¶ 13–15.)

Henderson alleges that in November 2018, she was removed from several of her

responsibilities and they were assigned to King, allegedly in retaliation for reporting King’s

alleged harassment. (Id. ¶ 27.) Henderson alleges that she was told in May 2019 that due to

budget constraints, the school would not be renewing her contract for the 2019-2020 school

year. (Id. ¶ 24.)

                                     APPLICABLE RULES

        Under the Federal Rules of Civil Procedure, a complaint must contain “a short and

plain statement of the claim showing the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A short and plain statement “‘gives[s] the defendant fair notice of what the claim is

and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41 (1957)). In order to survive a Rule 12(b)(6)

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555).




                                         2
           Case 2:20-cv-00315-NJ Filed 04/17/20 Page 2 of 4 Document 14
                                         ANALYSIS

       In response to the defendants’ motion to dismiss for failure to state a claim,

Henderson agrees and acknowledges that several of her causes of action should be

dismissed. (Pl.’s Resp. Br. at 3, Docket # 8.) She further seems to acknowledge that other of

her causes of action are factually deficient and argues that she should be allowed to amend

her complaint to plead additional facts. (Id. at 3–11.) Fed. R. Civ. P. 15(a)(1)(B) allows a

party to amend its pleading once, as a matter of course, within twenty-one days after service

of a motion filed under Rule 12(b). The purpose of this rule it to allow a party to correct any

deficiencies within the pleading without the need for court action. This is the course of

action Henderson should have taken. Instead, Henderson filed an amended complaint six

weeks after the motion to dismiss was filed. (Docket # 15.) This is improper. Pursuant to

Rule 15(a)(2), after the twenty-one days has passed, the plaintiff can only amend her

pleading with the opposing party’s written consent or with the court’s leave. Henderson has

obtained neither.

       Thus, to put this case on a proper procedural course, I will strike Henderson’s

amended complaint and grant the defendant’s motion to dismiss and dismiss Henderson’s

complaint without prejudice. Henderson must either obtain written consent from the

defendants to amend her complaint or seek leave of the court to do so.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion to

dismiss (Docket # 4) is GRANTED. The complaint is dismissed without prejudice.

       IT IS FURTHER ORDERED that Henderson’s amended complaint (Docket # 15)

is stricken. Henderson must either obtain written consent from the defendants to amend her




                                        3
          Case 2:20-cv-00315-NJ Filed 04/17/20 Page 3 of 4 Document 14
complaint or seek leave of the court to do so within fourteen (14) days of the date of this

order.

         Dated at Milwaukee, Wisconsin this 17th day of April, 2020.



                                                  BY THE COURT

                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                         4
           Case 2:20-cv-00315-NJ Filed 04/17/20 Page 4 of 4 Document 14
